Citation Nr: 0308276	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-13 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  The veteran died in December 1997.  The 
appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in March 1999 and December 
2000.  In addition, the Board has undertaken additional 
development of the issue pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  The Board provided notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  

The appellant's application for death benefits, VA Form 21-
534 also includes a claim for Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).  
This issue has not been adjudicated by the RO and is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in December 1997, at the age of 65.  The 
immediate cause of death was congestive heart failure.  No 
autopsy was performed.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disorder.  

3.  Heart disease was not manifested during service or until 
many years thereafter.  

4.  A disability of service origin was not involved in the 
veteran's death.  



CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2002).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2002).

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met. 38 U.S.C.A. §§ 
3500 and 3501 (West 2002); 38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the appellant and her representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case for the issues.  In 
addition, the Board remanded the case on two occasions, the 
second being specifically for the purpose of compliance with 
the VCAA.  In May 2001, the appellant was specifically 
provided notification of the information and medical evidence 
necessary to substantiate this claim, including evidence that 
could be obtained by VA.  Quartuccio v. Principi 16 Vet. App. 
183 (2002). 

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  In this 
regard a portion of the service medical records were 
apparently destroyed in the fire at the National Personnel 
records Center.  The Board believes that further development 
in this area would not be beneficial.  Also, the RO in May 
1999 and the Board in August 2002 requested the appellant to 
complete the pertinent release of information forms in order 
to obtain medical records covering the period from December 
1954 until 1991.  The only records available dated from 1991.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran under the VCAA 
have been met. 

Factual Background

The official death certificate shows that the veteran died in 
December 1997, at age 65.  The immediate cause of death was 
congestive heart failure.  No autopsy was performed.  At the 
time of his death, service connection was not in effect for 
any disorder.  

The majority of the veteran's service medical records are not 
available and were apparently destroyed in the fire at the 
National Personnel Record Center in July 1973.  Due to the 
loss of records, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  The only record available is the report of the 
veteran's examination for separation from service.  At that 
time, no cardiovascular disease was noted.  The veteran's 
blood pressure reading was reported to be 140/90.  His pulse 
rate was 120.  It was remarked that the pulse rate was high 
and the veteran refused a recheck.  

The post service evidence of medical treatment received by 
the veteran dates from approximately 1991.  In June 1991, he 
was hospitalized at a private facility for complaints of 
dypsnea which had been present for 4 weeks.  It was noted 
that the veteran had a history of hypertension for the past 
30 years.  Evaluation disclosed congestive heart failure.  
Subsequently, the veteran continued to receive treatment for 
his heart disease.  He was awarded disability benefits by the 
Social Security Administration.  

In March 2003, a VA physician rendered an opinion that the 
veteran had one isolated blood pressure reading in December 
1954, but his pulse rate was 122 BPM.  This was not evidence 
of hypertension during service.  When admitted to the 
hospital in congestive heart failure in June 1991, the 
initial blood pressure reading was 200/120, but rapidly 
dropped to 130/90.  It was further noted that an 
echocardiogram showed no left ventricular wall thickening and 
an electrocardiogram study was suggestive, but not diagnostic 
of left ventricular hypertrophy.  The diagnosis was dilated 
cardiomyopathy of unknown cause.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i. e., cardiovascular-renal 
disease, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty. 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death. For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

The record shows that the appellant had an elevated blood 
pressure reading 140/90 and a high pulse rate of 122 recorded 
at the time of the separation examination.  However, a VA 
examiner, after reviewing the records indicated that there 
was no evidence of hypertension during service.  Also, the 
first post service clinical evidence of cardiovascular 
disease was many years after service.  Additionally, the 
clinical history given by the veteran in June 1991 indicated 
that the hypertension had been present since 1961, more than 
six years after service.

Based on a review of the record, it is the judgment of the 
Board that the cardiovascular disease, which caused the 
veteran's death, is not related to military service nor was 
cardiovascular disease manifested within one year after the 
veteran's discharge from active duty.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death. 

Entitlement to Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died many years after service of 
a non-service-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death, service connection was not in 
effect for any disability.  Therefore, he was not in receipt 
of a total and permanent disability evaluation due to 
service-connected disability at the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied. Entitlement to Chapter 35 
Dependents' Educational Assistance is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

